IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00044-CV

KAREN HALL,
                                                              Appellant
v.

CITY OF BRYAN, TEXAS,
                                                              Appellee


                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 12-000391-CV-272


                                        ORDER


       This is an appeal of a final judgment. There was previously an interlocutory

appeal from the same trial court proceeding. Appellee asserts that it wants this Court to

take judicial notice of the record filed in the interlocutory appeal. It is not clear why the

Court would need to take judicial notice of the record from a prior appeal. Further, it does

not appear that taking judicial notice of the record is necessary or proper. It appears,

however, what appellee actually seeks is to be able to reference the record from the

interlocutory appeal as part of the record in this appeal. According to appellee, the record
currently on file in this proceeding does not include the trial court record prior to the

interlocutory appeal. To save cost, appellee suggests the record could be transferred to

this proceeding. We agree.

        Therefore, the Clerk of the Tenth Court of Appeals is ordered to copy, scan, and

electronically enter the trial court record from 10-12-00248-CV into 10-16-00044-CV. The

original hard copy of the record from 10-12-00248-CV will remain with the Court’s shuck

in storage where it will be retained until destroyed or further order of the Court or the

Texas Supreme Court.

        Appellee’s Unopposed Motion for Court to Take Notice is dismissed as moot.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed June 2, 2016




Hall v. City of Bryan, Texas                                                       Page 2